DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 are pending.  Claims 1-11 are the subject of this NON-FINAL Office Action.  Claims 12-14 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) and the protection element species of claim 7 in the reply filed on 01/27/2021 is acknowledged.  However, in light of the fact that the species of protection element in claims 2-7 are obvious variants as demonstrated by the rejections herein, this species election is withdrawn.  Claims 1-11 are examined.  Claims 12-14 are withdrawn.

Claim Interpretations
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II); italics indicate intended use):
“a window element . . .  for transmission of an energy beam emittable by the beam generation unit to the raw material container for manufacturing a solid article from a plurality of raw material layers
“such that an uppermost raw material layer including a raw material surface is exposed to the energy beam” (claim 1);
“heating surface for heating the raw material surf ace to form a pre-heated raw material surface” (Claim 7);
“a directing unit to direct the energy beam onto the pre-heated raw material surface according to a computer-generated model of the solid article stored in a storage unit associated with the control unit, whereby the energy beam generated by the beam generation unit passes through the heating surface onto the pre-heated raw material surface” (claim 8)
“wherein the protection element is in contact with the raw material surface at least during the period of operation of the energy beam for creation of the solid article” (claim 10); and
“whereby the protection element is arranged at a first distance to the raw material surface during operation of the energy beam and the protection element is arranged at a second distance to the raw material surface after the exposition of the raw material surface to the energy beam or before the exposition of the raw material surface to the energy beam, whereby the first distance can be smaller than the second distance” (claim 11). 
Thus, the apparatus of claim 1 only requires:
Any generic beam generation unit above or below the generic “raw material” container; 
Any generic “raw material” container with powder layers;
Any generic raw material supply unit; and
Any generic “window element” with any generic “protection element” on the side that faces the powder layers.
	As to the “protection element,” the specification fails to define this structure.  Instead, the specification, like the claims, describe transparent “protection elements.”  Thus, the “protection element” is any transparent material.
	As to the “heating surface” of claim 7, neither the specification nor the claims define this surface structure; thus, it encompasses any surface.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
A. “whereby a window element is provided”
In claim 1, the above language is confusing because it is not clear if this is a method step (“is provided”) or a description of the additive manufacturing (AM) device.  If this is a method step, then the “window element” is not actually required in the AM device, rather the “window element” is intended to be provided/used with the AM device.  If Applicants mean that the “window element” is part of the AM device, then Applicants are encouraged to amend the ,and a window element
	B. Antecedent Basis
	In claims 8, “the control unit” lacks antecedent basis in claims 1, 7 or 8.    
	In claim 11, “the exposition” lacks antecedent basis in claims 1 and 11.                                                                                                                                                                                                                        
	C. “Exposition”
In claim 11, the following phrase is confusing: “after the exposition of the raw material surface to the energy beam.”  Specifically, “exposition” means “a public exhibition or show.”  Merriam-Webster, definition of “exposition,” available at https://www.merriam-webster.com/dictionary/exposition, accessed 02/10/2021.  Thus, the phrase means “after the public exhibition or show of the raw material surface to the energy beam.”  Thus, on its face, this phrase is confusing because it is not clear how the material surface is subjected to a public exhibition or show.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-5 and 7-11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by KALENTICS (US 2017/0087670, effective filing date 09/28/2015).	As to claim 1 and 10-11 KALENTICS teaches an AM device comprising beam generation unit above or below the generic “raw material” container (1,2,10; Figs. 2-6); “raw material” container with powder layers (6,7; Figs. 2-6); raw material supply unit (4,5; Figs. 2-6); and “window element” with “protection element” on the side that faces the powder layers (8,9; Figs. 2-6).
As to claims 2-4, KALENTICS teaches the protection element is a moveable transparent foil/sheet element (Figs. 3 & 5 and paras. 0042-47).
As to claim 5, KALENTICS teaches the moveable transparent foil/sheet element is heat resistant to over 100°C (WLSP uses temperatures to 350°C (para. 0036), thus the “window element” with “protection element” 8,9 would have to be heat resistant to this temperature).
As to claim 7, KALENTICS teaches the moveable transparent foil/sheet element is a “heating surface” capable of being heated because it is a metal foil.
As to claim 8, KALENTICS teaches a “directing unit” (scanning head 2 or guiding unit; Figs. 2-6 and para. 0039).
As to claim 9, KALENTICS teaches the beam generation unit is movable relative to raw material surface (para. 0039).
As to claims 10-11, these claims disclose intended uses of the AM device and do not distinguish any structures of the AM device from KALENTICS.  Thus, these claims are also rejected for the reasons stated in regard to claim 1.

Claims 1-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by LAWTON (EP0435564A2, published 03/07/1991).	
As to claim 1 and 10-11 LAWTON teaches an AM device comprising beam generation unit above or below the generic “raw material” container (34, 10, 12, 14, 16, 26; Fig. 1); “raw material” container with powder layers (44; Fig. 1); raw material supply unit (40-42; Fig. 1); and “window element” with “protection element” on the side that faces the powder layers (45,47; Fig. 1).
As to claims 2-4, LAWTON teaches the protection element is a moveable transparent film/sheet element (Col. 8).
As to claims 5-6, LAWTON teaches the moveable transparent foil/sheet element is heat resistant to over 100°C because LAWTON teaches the same PTFE as the instant specification (col. 11, ll. 2-10).
As to claim 7, LAWTON teaches the moveable transparent foil/sheet element is a “heating surface” capable of being heated because LAWTON teaches to use temperatures of 100-250°C (col. 13, ll. 25-33).
As to claim 8, LAWTON teaches a “directing unit” (col. 7, ll. 30-53).
As to claim 9, LAWTON teaches the beam generation unit is movable relative to raw material surface (col. 7, ll. 30-53).
As to claims 10-11, these claims disclose intended uses of the AM device and do not distinguish any structures of the AM device from LAWTON.  Thus, these claims are also rejected for the reasons stated in regard to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
These rejections are presented in the interest of compact prosecution to the extent the specification discloses a single embodiment of “heating surface” on/in window element or protection element.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KALENTICS or LAWTON in view of FRUTH (WO2007009526A1). 
	KALENTICS or LAWTON teach the elements of claims 1 and 8 as explained above.
Neither KALENTICS nor LAWTON explicitly teach “heating surface” is heating surface 1 of Figure 1.
However, this is common in the art of Am devices to prevent fogging as admitted in the specification.  The specification states that decomposition and reaction products may deposit on the lens and thereby reduce the transparency successively in the course of the manufacturing process. This phenomenon is also referred to as fogging in the literature. To avoid such contamination, it is suggested in WO2007009526 A1 [FRUTH] to increase the temperature of the exit lens. A heating element is provided, which is arranged on the circumference of the lens and may comprise a wire coiling which is heated by electrical resistance when a current flows through the wire coiling when connected to an electrical circuit. The heat is dissipated to the exit lens whereby the temperature of the exit lens rises up to more than 100 degrees Celsius. Thereby a condensation of the decomposition or reaction products on the cooler surface of the lens can be avoided
(pg. 1, ll. 21-31).  In other words, a skilled artisan would have been motivated to adapt the heating surface of FRUTH to the “window element” with “protection element” of KALENTICS or LAWTON in order to further prevent fogging.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply familiar anti-fogging “heating surface” configuration of FRUTH to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.